Citation Nr: 0309473	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for right lung 
impairment secondary to pulmonary embolism caused by service-
connected vessel disease of the right leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a temporary total rating based on 
convalescence due to treatment for the veteran's service-
connected lung disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  

The veteran is seeking an initial rating in excess of 10 
percent for right lung impairment secondary to pulmonary 
embolism caused by service-connected vessel disease of the 
right leg.  The veteran's lung disability is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6843.  Diagnostic Code 6843 
provides for a higher rating of 30 percent based on several 
factors, including the value of the veteran's forced 
expiratory volume in one second (FEV-1), the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC), and the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)).  The 
VA pulmonary examination performed in June 2001 did not 
indicate the veteran's DLCO (SB).  Consequently, the claim 
must be remanded for a new examination to be conducted by an 
examiner who should address the rating criteria in its 
entirety in the examination report. 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for his lung 
disability since March 2000.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include copies of treatment 
records from Eugene Fletcher, M.D., Syed 
Kazmi, the VA Medical Center Louisville, 
Kentucky, and the VA Clinic New Albany, 
Indiana.  

3.  The veteran should be afforded a VA 
examination by a pulmonary specialist.  
The claims folder and a separate copy of 
this remand MUST be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the current diagnostic criteria 
(FEV-1, FEV-1/FVC, DLCO (SB), maximum 
oxygen consumption).  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  The 
RO is requested to ensure that the 
examining facility has access to the 
necessary equipment.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include the information requested, 
the report must be returned to the 
reviewer for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for an increased initial 
rating for right lung impairment 
secondary to pulmonary embolism caused by 
service-connected vessel disease of the 
right leg, and for entitlement to a 
temporary total rating based on 
convalescence due to treatment for the 
veteran's service-connected lung 
disability.  When readjudicating the 
claim for an increased initial rating, 
the RO must also take into consideration 
the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  The RO should also consider 
whether that claim should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should provide the 
veteran a copy of all the appropriate 
laws and regulations, including those 
pertaining to the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




